DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Response to Amendment
	The amendment(s) filed 12/29/2020 by the Applicant is response to the previous Office action mailed 6/29/2020 have been considered by the Examiner. The 35 U.S.C. 112(b) rejections in the previous Office action are withdrawn in light of the claim amendments to claims 18, 25 and 31. The prior art rejection(s) in the previous Office action of the claim(s) are maintained and the following reiterated ground(s) of rejection(s) is/are set forth below.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
The applicant argues at pages 9 and 10 that the claims as amended overcome the prior art of record. The applicant states that the claim amendments that have been added to Claim 18, 25 and 31 overcome the prior art of record, because none of the 
The examiner disagrees and respectfully submits that the applicant’s arguments are not commensurate in scope with the claim invention. The claim amendments, nor the claims as previously presented set forth a distal tip face which defines a radius portion extending alongside an entire length of the distal tip face or one or more openings defined through the disruption tip. While an enlarged entry pathway has been claimed, the enlarged entry pathway has only been defined as an opening through the aspirator tip. The prior art of Crocker discloses such as arrangement. Crocker discloses where the aspirator tip defines one or more openings (one or more aspiration openings 278, paragraph 0080) and also wherein the aspirator tip defines one or more openings through the aspirator tip (lumen 280). It is noted that the lumens within the first length and second length, in combination with aspirator tip and the lumen 280 that is defines the aspirator tip are each fluidically connected to accommodate the aspiration of bone marrow (paragraph 0081).
The rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-33 and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18, 25 and 31, the limitation “the aspirator tip defining one or more openings” as set forth in the 3rd paragraph of the claims and “where the aspirator tip defines one or more openings” as set forth in the 4th paragraph the claims render the claim indefinite. It is unclear what the difference is between these openings that are defined by the aspirator tip. For purposes of examination the indefinite limitation has been deemed to claim that the openings in the 3rd paragraph are openings that are separate from the openings in the 4th paragraph. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-21, 23-29, 31, 32 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090131827 A1 to Crocker et al. (hereinafter, Crocker) in view of US 20120323252 A1 to Booker and Fort Wayne Metals at https://web.archive.org/web/20151230151252/https:// www.fwmetals.com/ products/hhs-tube/, achieved December 2015 (hereinafter, Fort Wayne Metals).
inter alia: 
a first portion (proximal portion 222) having a first length and a first stiffness (proximal portion 222 of cannula 108 may be stiffer relative to distal portion 226, paragraph 0073); 
a second portion (distal portion 226) having a second length attached to the first portion, the second length having a second stiffness which is less than the first stiffness (distal portion 226 may be less stiff than proximal portion 222 of cannula 108, paragraph 0073);
an aspirator tip (tissue disrupter 270) attached to a distal end of the second portion (disrupter tip 270 may be swaged or otherwise attached to the distal end of the cannula shaft, paragraph 0080), the aspirator tip defining one or more openings (one or more aspiration openings 278, paragraph 0080) which are in fluid communication with an aspiration lumen defined through the first length (lumen that exists in proximal portion 222, best seen in Fig. 7B), second length (lumen that exists in distal portion 226, best seen in Fig. 7C), and aspirator tip (tissue disrupter 270);
wherein the aspirator tip defines one or more openings through the aspirator tip (lumen 280) which provide an enlarged entry pathway into a distal opening of the second portion and is in fluid communication with an aspiration lumen defined through the first length (aspiration openings 278 are in fluid communication with lumen 280, lumen 280 is in fluid communication with the lumen in the second length, and the lumen in the second length is in fluid communication with the first length; note that the lumens within the first length and second length, in combination with aspirator tip and the lumen 280 that is defines the aspirator tip are each fluidically connected to accommodate the aspiration of bone marrow (paragraph 0081),
 wherein the second portion is has a first outer diameter and swaged to a second smaller outer diameter (Fig. 9, paragraph 0030);
a hub (132) attached to a proximal end of the first portion; 
a handle (104) removably attachable to the hub;
wherein the cannula is configured to rotate about a longitudinal axis at 115-160 rpm (paragraph 0055) (note );
Crocker discloses the second portion having a thickness of 0.033 inches, as the outer diameter is 0.118 inches (paragraph 0076) and an inner diameter of 0.085 inches or any other suitable non-standard diameter (paragraph 0073). 
Crocker discloses the claimed invention as set forth and cited above except for expressly disclosing where the cannula can withstand a torque of 35-inch-ounces to 100 inch-ounces and to deflect about its longitudinal axis at less than 50 grams of force. 
NOTE: Paragraph 0122 of the instant specification sets forth that in order to provide a flexibility of less than 50 grams, the characteristics of the disruption tip need to have the described (a) radius, (b) width and (c) diameter when being rotated at the described rates. 
(a) Regarding the radius, Crocker discloses the claimed invention as set forth and cited above except for expressly disclosing where each of the radiused corners has a radius between 0.005 in and 0.010 in. However, Booker discloses radiused corners that have a radius between 0.005 in and 0.010 in (see Figs. 6 and 7 where corners have 
(b) Regarding the width, Crocker discloses a diameter of the device of 0.130 inches, which would inherently provide a device radius of 0.065 inches. While Crocker does not expressly disclose the exact radius of 0.0645 inches, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the radius of 0.065 inches to be the radius of 0.0645 inches as claimed, as this would have been any number of radii a skilled artisan would chose for the purposes of providing a disruption tip with a radius for rotation and tissue aspiration/collection. Such a modification would have involved a mere change in the size of a component and a change in size is generally recognized within the level of ordinary skill in the art.
(c) Regarding the diameter, Crocker discloses wherein the disruption tip has a thickness of 0.0315 in (with reference to paragraph 0081 and Fig. 12A, with a device diameter of 0.130 inches, and an device opening of 0.067 inches, each thickness on either side of the opening would be approximately 0.032 inches). While Crocker does not expressly disclose the exact thickness of 0.0315 inches, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the thickness of 0.0315 inches to be the 0.0320 inches as claimed, as this would have been any number of thickness a skilled artisan would chose for the purpose of providing a disruption tip with a thickness for rotation and tissue aspiration/collection. Such a 
Such predictable and obvious modified dimensions would yield a cannula is configured to deflect about its longitudinal axis at less than 50 grams of force.

    PNG
    media_image1.png
    235
    559
    media_image1.png
    Greyscale

Furthermore, Fort Wayne Metals teaches a 1 layer, 14 filars/strand wire coiled body. Fort Wayne Metals teaches ranges of the inside and outside diameter the tube that would yield a coil diameter of 0.016 inches. Such predictable and obvious dimensions would yield a cannula is configured to withstand a torque of 35 inch-ounces to 100 inch-ounces. Such dimensions would yield a second portion with a flexibility which is sufficient to redirect an orientation of the aspirator tip relative to the first portion when the aspirator tip encounters a surface while the aspiration cannula rotates about its longitudinal axis. Such dimensions would yield a flexibility which is sufficient to redirect an orientation of the aspirator tip relative to the first portion when the aspirator tip encounters a surface while the aspiration cannula rotates about its longitudinal axis.
One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the second portion of Crocker to have the dimensions and specifications as set forth in Fort Wayne Metals, as Fort Waybe Metals teaches that 
Crocker, as modified by Booker and Forth Wayne Metals would then predictably yield dimensions where the cannula can withstand a torque of 35-inch-ounces to 100 inch-ounces and to deflect about its longitudinal axis at less than 50 grams of force. 

Claims 22, 30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090131827 A1 to Crocker et al. (hereinafter, Crocker) in view of Fort Wayne Metals at https://web.archive.org/web/20151230151252/https:// www.fwmetals.com/ products/hhs-tube/, achieved December 2015 (hereinafter, Fort Wayne Metals).
Crocker in view of Fort Wayne Metals disclose the claimed invention as set forth and cited above except for expressly disclosing wherein the first outer diameter is 0.117 in. the second outer diameter is 0.112 in. However, Crocker does disclose a first outer diameter of 0.128 tapering down to a second outer diameter of 0.118 inches. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the size of the first and second outer diameters of Crocker to be the first outer diameter size of 0.117 inches and the second outer diameter size of 0.112 inches as this would have been any number of cannula sizes a skilled artisan would chose for the purposes of providing a cannula for rotation and tissue aspiration/collection. Such a modification would have involved a mere change in the size of a component and a change in size is generally recognized within the level of ordinary skill in the art.
s 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090131827 A1 to Crocker et al. (hereinafter, Crocker) in view of Fort Wayne Metals at https://web.archive.org/web/20151230151252/https:// www.fwmetals.com/ products/hhs-tube/, achieved December 2015 (hereinafter, Fort Wayne Metals) and further in view of US 5437280 A to Hussman.
Crocker in view of Fort Wayne Metals disclose a cannula that can withstand a torque of 65 inch-ounces, based on the dimensions as set forth above rejection. Crocker and Fort Wayne Metals do not expressly disclose a cannula configured to rotate about the longitudinal axis at 220 rpm. However, Hussman teaches that a rotational speed of 20-30,000 rpm would have enhanced penetration of a cannula (col. 10, ll. 52-68). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791